 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   TAMMY L. RHODES,                                      Civil No. 3:19-CV-05966-RSM

11            Plaintiff,

12            vs.                                           ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion, it is hereby ORDERED that the Responsive Due Date shall be

16   amended as follows:
              Defendant shall have up to and including January 17, 2020, to file a Response to Plaintiff’s
17
     Complaint.
18            DATED this 18th day of December 2019.

19

20
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

     Page 1         ORDER - [3:19-CV-05966-RSM]
